Fourth Court of Appeals
                                San Antonio, Texas
                                       June 23, 2016

                                   No. 04-15-00783-CR

                          EX Parte Tamara Joy MCCRACKEN,
                                      Appellant



                 From the 198th Judicial District Court, Kerr County, Texas
                                 Trial Court No. B14554
                       Honorable M. Rex Emerson, Judge Presiding

                                      ORDER
       The State’s Motion for Extension of Time to file the Brief is GRANTED. Time is
extended to June 30, 2016.



                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of June, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court